 1

 2

 3

 4

 5

 6

 7

 8

 9                                UNITED STATES DISTRICT COURT
10                           NORTHERN DISTRICT OF CALIFORNIA
11                                     OAKLAND DIVISION
12 Serafin “Stefan” Jose Perez Jr.,                 Case No. 21-cv-6190-JST
13
                        Plaintiffs,                 [PROPOSED] ORDER DISMISSING
14                                                  PLAINTIFF’S COMPLAINT AGAINST
     v.                                             DEFENDANTS CITY OF PETALUMA
15                                                  AND THE PETALUMA CITY COUNCIL
16 The City of Petaluma, California, and
     the Petaluma City Council,
17
                        Defendants.
18

19
20         Having reviewed the parties’ Stipulation and GOOD CAUSE appearing therefore,
21 Plaintiff’s Complaint, against Defendants City of Petaluma and the Petaluma City Council, is

22 hereby dismissed with prejudice.

23         IT IS SO ORDERED.
24
     Dated:September 13, 2021
25                                          Honorable Jon S. Tigar
26                                          United States District Court Judge

27

28
